DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 28-33 and 35-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 28-33 and 35-37 are directed  to using of dried grape clusters and further processing of dried grape clusters depending on the various intended uses.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-33 and 35-37  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 21-27, 34, 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the limitation of render the seeds “sweetened and crunchy”.
In regard to the seeds being “sweetened and crunchy”, the instant specification provides the following support:
Enhancements such as wine grape green drop processing include speeding up nature's natural ripening through a process and turning bitter unpalatable vineyard waste products into a sweet complex-flavored fruit with sweet caramelized grape seeds ([0021]).
Various test runs were performed using un-destemmed grapes (i.e., grapes still attached to their stems), e.g., at 140 degrees F. for 24 hr (which yielded un-destemmed grapes having 39.47% water content). The un-destemmed grapes were allowed to cool to room temperature. The un-destemmed grapes were then heated again, this time at 170 degrees F. for 3 hr (which yielded 14.89% water content), but the results were too hard and crunchy. Grapes with stems, but off the branch, and not scored, yielded dried fruit that was still too crunch and dried too quickly. This was particularly true with small lots of fruit and loose berry clusters put through the non-tunnel dehydration process. However, this over-dried fruit could be pressed into cakes and used. Tunnel dehydration with large lots and tight clusters of grapes required longer exposure times (15-20 hours) and sustained higher temperature (170-175 degrees) ([0027]).
Hence, neither original specification nor original claims provide written support for the limitation of rendering the seeds “sweetened and crunchy”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 21-27, 34, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotenko (SU 1355173 A) in view of Thakur et al (Drying of ‘Perlette’ grape under different physical treatment for raisin making).
In regard to claims 1-4, 6-9, 21-27, 34, 38-39, Sirotenko discloses the grape bunches (i.e. clusters)  with the stems intact are separated from the plants (at the appropriate stage of ripeness) and dried under natural conditions in the hanging position. The bunches (i.e. clusters) are separated with fruit-carrying stems, drying is done by leaving the latter on a trellis and, after drying, the grapes are separated from the stem (Abstract)
Sirotenko discloses that in vineyards, where the grapes are dried when ripe, under natural-sunny conditions, by hanging the bunches on trellises, increasing the yield and the quality by cutting down the damage suffered by the grapes (Abstract).
Sirotenko discloses that the grape clusters/bunches are separated from the vie when grapes reach the technical maturity.
Sirotenko discloses that after drying the moisture content of grapes is between 13-16%. Sirotenko discloses that after desired level of drying the dried grape clusters are separated from the trellis for further packaging. Hence, Sirotenko discloses that dried grapes are packaged at ambient temperature.
In Examples 1-3, Sirotenko discloses that grapes are cut from vines when the concentration of sugar reaches 13-16%. In regard to the duration of drying, Sirotenko discloses that grape clusters are dried for as long as desired moisture content reduction is achieved. Sirotenko does not require seedless grape varieties or removal of seeds. Hence, it is inferred that Sirotenko discloses grapes containing seeds.
Sirotenko discloses natural drying of grape clusters. Sirotenko does not discloses using dehydrator as a drying equipment. Thakur et al discloses:
The bulk of the world’s raisins are dried in outdoor yards by spreading clusters on tamped earth floors that are well exposed to sunshine. After 7–8 days, the clusters are turned by hand to complete drying. These are called natural raisins. Many modifications of drying and processing of raisins are being practiced to improve the quality. The yield and quality of final dried product depend on the Brix of the fresh grape berry taken for drying. Bhutani et al. (1980) found that drying berries proceeded at a faster rate in a cross-flow dehydrator than under sun drying (page 626).

Further, Pangavhane et al. (2002) found that drying of grapes under shade and sun took 15 and 7 days, respectively, while solar dryer took only 4 days and produced better quality raisins (page 627).
Grapes should have high sugar content of 20–24 o Brix for producing quality raisins. The low total soluble solids (TSS) (14–17 o Brix) and non-disappearance of seed at harvesting stage are the constraints associated in producing quality raisin from ‘Perlette’ grape (page 627).

Selection of appropriate model equation for drying The drying curves were fitted with 4 different moisture ratio equations used by several authors (Table 1). The final moisture content reached at the end of drying was approximated as equilibrium moisture content (Me) for calculation of moisture ratio and further applying to drying models (Chhinman 1984; Li and Morey 1987). The accuracy of the model equation was decided on the basis of coefficient of determination (r2 ), root mean square error (RMSE), mean square of deviation (χ2 ) and sum of the residual mean square (s2 ). To calculate the coefficients of each model and to select the best model for describing the drying curves of the selected temperature range, the Marquardt-Levenberg nonlinear optimization method was applied, using statistical package for social science (SPSS 8.0). The instantaneous drying rates (g of water/100 g dry solid) and average moisture content were computed (page 628).
Drying characteristics The moisture content of berries decreased continuously with time of convective drying. The moisture loss and drying time relation was non-linear, initially higher moisture loss was observed due to release of free moisture as compared to the later part of drying (Fig. 2). The whole grape berries (T1) took maximum time for drying and this is due to the fact that the waxy cuticle created hindrance in removal of moisture from pulp. The berries with superficial abrasion of surface (T2) dried comparatively faster than the whole berries (T1). Minimum drying time was taken by the half cut berries (T3); this was due to more open surface exposed to the drying air temperature. However, the raisin produced from T2 and T3 were comparatively sticky because during drying, small amount of juice was squeezed out to the surface due to heating. Kataria and Shaikh (2007) have found that the basic problem in grape drying has been the slow rate of moisture removal during drying due to the waxy cuticle of grapes that controls the rate of moisture diffusion through berries. They suggested a maximum permissible drying temperature for grape as 65 °C. The process of convective drying of grape may be considered as diffusion controlled action as the rate of moisture removal goes on decreasing (Fig. 2). The highest value of overall drying rate was obtained in half cut berries (Table 3) followed by superficially abraised and whole berries. The moisture solid relationship in pulpy fruits is more complex than other organic materials like grains due to the presence of sugar (page 628-629).

Thakur et al discloses drying of grapes using apparatus for the moisture removal (i.e. dehydration) of grapes and therefore, discloses a dehydrator as claimed.
    PNG
    media_image1.png
    319
    358
    media_image1.png
    Greyscale

One of ordinary skill in the art would have been motivated to modify Sirotenko in view Thakur and to employ a dehydrator in order to dry the whole clusters of grapes. The particular time and temperatures of drying are seen to have been a result-effective variables that are routinely determinable. It is further noted that Thakur provides model equation for drying which allows to achieve desired result by varying equation parameters. Both references disclose seeded grapes. Hence, the seeds qualities as recited is an inherent result of drying.
Further in regard to the time, temperature, moisture concentration and sugar content recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the time, temperature, moisture concentration and sugar content, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 21-27, 34, 38-39  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791